— Order, Supreme Court, Bronx County (Harold Tompkins, J.), entered on or about June 8, 1988, is unanimously affirmed, with costs. There is nothing pleaded or present in this record indicating that applicant is in privity of contract with the respondent Olympia & York, or that respondent owed a duty to plaintiff, or was guilty of breach of any implied duty of noninterference. (Tibbetts Contr. Corp. v O & E Contr. Co., 15 NY2d 324 [1965]; Alvord & Swift v Muller Constr. Co., 46 NY2d 276 [1978].) Concur — Murphy, P. J., Milonas, Ellerin, Wallach and Rubin, JJ.